Per Curiam.

Defendant appeals from a preliminary injunction granted in favor of the plaintiff taxpayer. Order affirmed. We do not reach the merits. We leave to a plenary trial the determination of the important ultimate question in the case. (Elishewitz & Sons v. Barry Equity Corp., 280 App. Div. 336, 338, mot. for lv. to app. den. 280 App. Div. 915; Metzger Co. v. Fay, 4 A D 2d 436, 439, mot. for rearg. or lv. to app. den. 4 A D 2d 861.) However, the terms of the injunction are not to apply to any act of the council for or against the express approval of the agreement arising out of the resolution of January 21, 1965. Either party may apply to the administrative Judge for the purpose of setting a date for trial. In the event a prompt trial is not held as the result of any delay or hindrance on the part of the plaintiffs, the city may move to vacate the preliminary injunction. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.